EXHIBIT 10.1

Form of Subscription Agreement

SUBSCRIPTION AGREEMENT

For Jilco Industries, Inc.

Common Stock Upon Conversion of Note(s)

August 7, 2007

Jilco Industries, Inc.

P. O. Box 10539

Beverly Hills, California 90213

Ladies and Gentlemen:

Pursuant to the Notice of Request For Conversion attached hereto I request
conversion of the              percent (        %) right, title and interest I
own in those certain Revolving Demand Note(s) I hold (copies which are attached
as Exhibit A to said Notice of Request for Conversion), including interest
accrued through June 30, 2005 into Shares of Common Stock, no par value (the
Shares), at a conversion rate of $.075 per Share of Jilco Industries, Inc., a
California corporation (the “Company”), in accordance with the terms of this
Subscription Agreement (this “Agreement”):

1. Subscription. I understand and agree to the following in connection with my
investment in the Company:

(a) The Company may accept or reject my subscription, in whole or in part, in
its sole discretion.

(b) If my subscription is accepted, I will become a shareholder of the Company,
holding the Shares, with the rights and privileges set forth in the Articles of
Incorporation and Bylaws of the Company.

(c) My subscription is irrevocable.

2. Representations and Warranties. In consideration of the Company’s acceptance
of this Subscription Agreement, I hereby make the following representations and
warranties to the Company and to all of its shareholders, which representations
and warranties shall survive any acceptance of my subscription:

(a) Investment Purpose. I am acquiring the Shares of Common Stock, for my own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, I reserve the right to dispose of the
Shares at any time in accordance with or pursuant to an effective registration
statement covering such Shares or an available exemption under the Securities
Act. I understand the Company does not intend to register the Shares and that I
have no right to require such registration. My overall commitment to
investments, including the Shares, that are not readily marketable is reasonable



--------------------------------------------------------------------------------

in relation to my net worth. I have sought such accounting, legal and tax
advice, as I have considered necessary to make an informed investment decision
with respect to my acquisition of the Shares. I have substantial experience in
making investment decisions of this type and have the requisite knowledge to
assess the relative merits and risks of an investment in the Company and I have
the capacity to protect my own interests in connection with this investment or I
have a pre-existing personal or business relationship with the Company or any of
its officers, directors or controlling persons.

(b) Accredited Investor Status. I am an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D. I am willing and able to bear the
economy risk of an investment in the Company, have no need for liquidity in my
investment in the Company and am able to sustain a complete loss of my
investment in the Company.

(c) Reliance on Exemptions. I understand that the Shares are being offered and
sold to me in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and my compliance with, the
representations, warranties, agreements, acknowledgments and understandings set
forth herein in order to determine the availability of such exemptions and my
eligibility to acquire such securities.

(d) Information. I and my advisors (and my counsel), if any, have been furnished
with all materials which I have requested relating to the business, finances and
operations of the Company and information I deemed material to making an
informed investment decision regarding my purchase of the Shares. I and my
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management. I understand that my investment in the Shares
involves a high degree of risk. I am in a position regarding the Company, which,
based upon employment, family relationship or economic bargaining power, enables
me to obtain information from the Company in order to evaluate the merits and
risks of this investment. I recognize that the Company has no recent operating
history and that an investment in the Shares involves substantial risks. I
understand that by converting the Note into Shares my creditor rights in the
event of the Company’s bankruptcy will be lost.

(e) No Governmental Review. I understand that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares, or the fairness or suitability of
the investment in the Shares, nor have such authorities passed upon or endorsed
the merits of the offering of the Shares.

(f) Transfer or Resale. I understand that (i) the Shares have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, or pursuant to an exemption from such
registration requirements; (ii) any sale of such securities made in reliance on
Rule



--------------------------------------------------------------------------------

144 under the Securities Act (or a successor rule thereto) (“Rule 144”) may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

(g) Rule l44k Eligibility. I am not an “affiliate” of the Company and have not
been an affiliate of the Company for the preceding ninety days. The Revolving
Demand Note(s) which I hold was issued by the Company more than two years ago
and interest accrued thereon through June 30, 2005 is more than two years old.
The Revolving Demand Note(s) is a “security” under the tests set forth in Reves
v. Ernst & Young, 110 S. Ct. 945 (1990). Under Rule 144 (d)(3)(ii) I am
permitted to tack the holding period of the Revolving Demand Note(s) to the
Shares issuable upon conversion of the Revolving Demand Note(s). I acquired the
Revolving Demand Note(s) by gift from an affiliate of the Company. Therefore,
under Rule l44(d)(3)(v) I may tack the Revolving Demand Note(s) holding period
of the affiliate. Therefore, since I am deemed to have held the securities of
the Company being converted into Shares for more than two years I request that
the Share certificates be issued without a restrictive legend under the
provisions of Rule l44(k).

(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on my behalf and is a valid and binding
agreement enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(i) Receipt of Documents. I have received and read in their entirety: (i) this
Agreement and each representation, warranty and covenant set forth herein,
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended July 31, 2006; (iv) the
Company’s Form 10-QSB for the fiscal quarters ended October 31,
2006, January 31, 2007 and April 30, 2007 and (v) answers to all questions I
submitted to the Company regarding an investment in the Company; and I have
relied on the information contained therein.

(j) No Legal Advice From the Company. I acknowledge that I have had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with my own legal counsel and investment and tax advisors. I am
relying solely on such counsel and advisors and not on any statements’ or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.



--------------------------------------------------------------------------------

3. Notices. Any notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered in person, sent by
Federal Express, overnight delivery, or sent by United States mail, registered
or certified mail, postage prepaid, return receipt requested, and addressed as
follows:

If to the Company, at the address set forth on the first page hereof; and

If to me, at my address set forth on the Signature Page hereof;

or such other address as either party may from time to time specify in writing
to the other in the manner aforesaid. If personally delivered, such notices or
other communications shall be deemed delivered upon delivery. If sent by Federal
Express, overnight delivery, such notices or other communications shall be
deemed delivered on the business day following the date-of the delivery of such
notices or other communications to Federal Express. If sent by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
such notices or other communications shall be deemed delivered upon delivery or
refusal to accept-delivery as indicated on the return receipt.

4. Agreement to Indemnify Company. I hereby agree to indemnify and hold harmless
the Company and all of its shareholders from any and all damages, losses, costs,
and expenses (including attorneys’ fees and costs) which they may incur (a) by
reason of my failure to fulfill any of the terms and conditions of this
Agreement, (b) by reason of my breach of any of my representations, warranties,
or agreements contained herein or (c) with respect to any and all claims made by
or involving any person, other than me personally, my estate or legal
representative, claiming any interest, right, title, power, or authority in
respect to my investment in the Company. I further agree and acknowledge that
these indemnifications shall survive any sale or transfer, or attempted sale or
transfer, of any portion of my Shares or my death.

5. Special Power of Attorney. I hereby irrevocably make, constitute, and appoint
the officers of the Company and each of them, with full power of substitution,
as true and lawful attorney, for me and in my name, place, and stead for my use
and benefit to execute and acknowledge and, to the extent necessary, to file and
record any instrument, application, certificate, or affidavit that my be
required to be filed by the Company under the laws of the State of California or
any other federal, state, or local agency or authority.

The foregoing power of attorney is coupled with an interest, is irrevocable and
shall survive my death, bankruptcy, incompetency, or legal disability or my
assignment of the whole or any portion of my Shares, and any assignee does
hereby constitute and appoint the officers of the Company and each of them, his
true and lawful attorney in the same manner with the same force and for the same
purpose as his assignor.

This special power of attorney does not supersede any part of the Articles Of
Incorporation or Bylaws of the Company nor is it to be used to deprive me of any
of my rights. It is intended only to provide a simplified method of execution of
documents.



--------------------------------------------------------------------------------

6. Agreement Binding on Heirs: Governing Law. This Agreement shall be binding
upon my heirs, successors, estate, legal representatives, an assigns; provided,
however, that this Agreement cannot be assigned by me without the prior written
consent of the Company. This Agreement shall he enforced, governed and construed
in accordance with the laws of the State of California.

7. Execution Authorized. If this Agreement is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Agreement and all other instruments in connection with the purchase of the
Shares, and the signature of the undersigned is binding upon such entity.

8. Definitions of Terms. All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular, or plural
as the identity of the person or persons herein may require.

IN WITNESS WHEREOF, I have executed this Agreement as of the date first written
above

SUBSCRIPTION AGREEMENT

SIGNATURE PAGE

 

Name: Signature:

 

Address: Number of Shares:

 

SUBSCRIPTION ACCEPTED:

 

JILCO INDUSTRIES, INC.

a California corporation

 

By:  

 

Name:   Martha Kertzmer Title:   President and Director



--------------------------------------------------------------------------------

NOTICE OF REQUEST FOR CONVERSION

TO: JILCO INDUSTRIES, INC.

The undersigned, holder of a          percent interest in those certain
revolving demand notes (copies of which are attached hereto as Exhibit A), which
         percent (         %) has an outstanding Principal amount of
$                     (the “Notes”), issued by Jilco Industries, Inc. (the
“Company”), hereby requests the Company to convert all of its                 
percent right, title and interest in the Notes, equal to $                    
of Principal and the accrued but unpaid interest of the Note through June 30,
2005 equal to $                    , for a total of $                     into
Shares of Common Stock of the Company at a conversion rate of $0.075 per Share,
for a total of              shares Common Stock of the Company.

Please issue the shares of Common Stock as follows:

Name of Stockholder:

Social Security Number:

Street Address:

City. State. Zip Code:

And deliver it to the above address, unless a different address is indicated
below.

 

Dated:  

 

   

 

      Signature